445 F.2d 861
Robert F. GONSOULIN, Sr., et al., Plaintiffs-Appellants,v.SHELL OIL COMPANY, Defendant-Appellee.No. 71-1689 Summary Calendar.**Rule 18, 5 Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409 Part I.
United States Court of Appeals, Fifth Circuit.
Aug. 11, 1971, Rehearing and Rehearing En Banc Denied Sept. 22, 1971.

John A. Rogers, Jeanerette, La., J. Louis Watkins, Jr., Watkins, Watkins & Walker, Houma, La., for plaintiffs-appellants.
George C. Schoenberger, Jr., New Orleans, La., John M. Duhe, Jr., New Iberia, La., Alvin B. Gibson, Liskow & Lewis, New Orleans, La., for defendant-appellee.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

2
The Petition for Rehearing is denied and no member of this panel nor Judge in rigular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Bane is denied.



1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966